DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 4th, 2022 has been entered. Claims 1-20 remain pending.
Applicant’s argument to the specifications and amendments to the claims have overcome each objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 4th, 2022.

Response to Arguments
Applicant’s arguments filed on May 4th, 2022 have been fully considered but they are
not persuasive. 
	Applicant submits on paras. 2-3 of pg. 10, claims 1-20 recite novel features and are directed to, as non-limiting examples, improvements in the technological field of speech processing by more accurately recognizing a named entity in a sentence corresponding to a speech signal. Additionally, the quality of a candidate sentence acquired through the performance of a refinement process may be changed based on an N-best decoding result, thus maximizing the probability of selecting a better final sentence. Further, a speech recognition robust to spacing errors and multilingual errors, which may occur in speech recognition may be achieved. (See the Specification at paragraphs [0052], [0064], and [0085]; furthermore, claims 1-20 are not directed to an abstract idea, and are allowable under 35 U.S.C. § 101. See Ex Parte Baba, Appeal 2019-000116 (PTAB Dec. 30, 2019). For at least the three reasons established below, and because no federal circuit case has found such speech recognition technology to be patent ineligible, claims 1-20 are not directed to an abstract idea and are allowable under 35 U.S.C. § 101.
	The improvements have been considered; however, other than the generic computer component i.e. processor, there are no additional elements besides the judicial exception; therefore, insufficient to integrate the judicial exception into a practical application such as an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); Please refer to 2106.04(d)(II and III). Furthermore, each application is examined individually; therefore, whether claims 1-20 are directed to an abstract idea is viewed according to the claims and are not generalized in technology according to Federal circuit cases. 

	Applicant submits on last para. of pg. 10 – first para. of pg. 11 that the office has failed to meet its initial burden of “presenting a prima facie case of unpatentability” as required by the MPEP. The two reasons consisting of two prongs, wherein a claim is directed to an abstract  idea only if (1) the claim recites an abstract idea, and (2) the claim fails to integrate the abstract idea into a practical application. 
	The office action has met its initial burden of “presenting a prima facie case of unpatentability” as required by the MPEP. Firstly, the Non-Final Office Action mailed on February 4th, 2022 discusses how the claimed invention is directed to an abstract idea without significantly more, specifically, various limitations that cover performance in the mind or pencil and paper, but for the recitation of generic computer components. Furthermore, para. 2 of pg. 4 indicates examples of how the limitations are performed in the mind or with pencil and paper, the limitations of “performing…”, “generating…”, “identifying…”, “determining…”,
“determining…”, and “outputting…” in its broadest reasonable interpretation covers mental
processes. More specifically a human writing down on paper what they listened to; writing
down a plurality of first candidate sentences of what they thought they heard; identifying
named entities in those first sentences; determining replacement named entities that are
similar in how they sound; determining whether to replace the named entity for a standard
named entity based on similarity and then determining second candidate results based on
determining and outputting by saying out loud the final sentence from the second candidate
sentences. Requiring only pen and paper or head and hand, see MPEP 2106.04(a) (2) III. Moreover, the judicial exception is not integrated into a practical application because the claims recite additional elements of a “processor” and “non-transitory computer-readable storage medium” with citations to the specifications describing a high-level of generality using generic computer components. 

Applicant submits on pg. 12-13, The guidance specifies that, except in rare circumstances ultimately requiring the intervention of the Technology Center Director and a justification for any subsequent determination of abstractness, claims should not be treated as abstract ideas if they do not fall into one of the above groupings. Id. at 11. To support a finding that the claim "falls within" one of these categories, examiners must identify "specific limitations" in the claim (both individually and in combination) and determine whether the limitations fall within any of the three enumerated categories. Id. at 17. Thus, patent claims are automatically eligible unless they are directed to one of these three categories, except in "rare circumstances," which the Office must identify with specificity. See also In re Fanaru, Appeal No. 2017-002898 (PTAB Jan. 22, 2019) (reversing the examiner's rejection under 35 U.S.C. § 101 because "claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas, except in rare circumstances") (all internals omitted). The Office further asserts "[t]he claims recites (sic) various limitations that cover Performance of the limitations in the mind." (See the Office Action at page 4). 
However, independent claim 1, e.g., recites "A processor-implemented method comprising: (1) performing, by a processor, speech recognition of a speech signal; (2) generating, by the processor, a plurality of first candidate sentences as a result of the performing of the speech recognition; (3) identifying, by the processor, a respective named entity in each of the plurality of first candidate sentences; (4) determining, by the processor, a standard expression corresponding to the identified respective named entity using phonemes of the corresponding named entity; (5) determining, by the processor, whether to replace the identified named entity in each of the plurality of first candidate sentences with the determined standard expression based on a similarity between the named entity and the standard expression corresponding to the named entity, and determining a plurality of second candidate sentences based on a result of the determining whether to replace the identified named entity with the determined standard expression." Accordingly, Applicants respectfully submit that the above-noted claimed features of independent claim 1 are not, and/or would/could not be, practically performed in the human mind and/or correspond to manual activities.  Further, Applicants respectfully submit that the present claims are not directed to "a mathematical concept," "fundamental economic principles," or "managing personal behavior or relationships or interactions between people," or "mental process," as indicated in the above- noted Guidance. That is, the above-noted claimed features of independent claim 1 (and independent  claim 16) are not, and/or would/could not be corresponding to mental process, as indicated in the above-noted Guidance. Therefore the present claims do not recite an abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance.  Additionally, the Office Action has improperly asserted that the claims are directed to an abstract idea. No reasoned rationale has been provided.  For instance, The July 2015 Update states that...a claimed concept [should  be identified as an abstract idea unless it is similar to at one concept that the courts have identified as an abstract idea.  [Emphasis added]. Furthermore, the May 2016 Memo states Examiners should not go beyond those concepts that are similar to what the courts have identified as abstract ideas. [Emphasis added]. Further, the following is also noted: "[i]t is well established that agencies have a duty to provide reviewing courts with a sufficient explanation for their decisions so that those decisions may be judged against the relevant statutory standards, and that failure to provide such an explanation is grounds for striking down the action," in addition, "an agency is not free to refuse to follow circuit precedent." In re Lee, 61 USPQ2d 1430, 1434 (CAFC 2002).  In present case, the Office has failed to provide any rationale evidencing that the claimed subject matter is similar to what the courts have identified as an abstract idea, and has failed to provide any citation of any court-identified cases with respect to the above-noted claimed features as a whole." Accordingly, it is respectfully submitted that the Office Action has improperly asserted that the claims are directed to an abstract idea. Applicants respectfully submit that the claims, considered as a whole without overgeneralization, are clearly not directed to an abstract idea. Based on the specific detail of the claims, Applicants respectfully submit that the claims are not directed to an abstract idea.
	The Non-Final Office Action mailed on February 4th, 2022 discusses how the claim limitations entail judicial exception of the abstract category, specifically mental processes by highlighting how the different limitations may be performed in the mind or with pencil and paper. In regards with the amendment filed on May 4th, 2022; by adding the processor to each limitation, merely replicates application of a generic computer component to each limitation much like considered initially with “processor-implemented method” as the processor performs each of the limitations, the additional limitation of the processor does not integrate the judicial exception into a practical application as it is generic and is merely applying the method with no significant improvement of the generic computer component i.e. processor. Furthermore, it is not required by the MPEP to provide citations to any court-identified case as rationale evidencing that the claimed subject matter is similar to what the courts have identified as an abstract idea. Claim limitations were appropriately considered as abstract ideas, specifically, mental processes with examples of how a human may perform the limitation through their mind or with pencil and paper. 

	Applicant submits on the last para. of pg. 16 since claims are 1-20 are not drawn to an “abstract idea” as per applicant’s rationale, thus, the second step of the Alice analysis need not be examined and there is no need for a search for an inventive concept that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself. Furthermore, it is submitted in which claims 1-20 are directed to both an improvement in the functioning of the computer itself and effects an improvement in other technology or technical field, for example, as a non-limiting example, an improvement in the field of speech processing by improving the accuracy of recognizing named entities in sentences corresponding to speech signals. (See the Specification at paragraph [0052]), more paragraphs highlighting the improvements are paras. 53, 64, 74, 85, and 105; therefore, the pending claims, as amended, clearly demonstrate that the claims are directed to a technological solution to a technological problem, and that such improvements over previous approaches are available within an example particular technology of performing speech recognition of a named entity in a sentence corresponding to a speech signal. As the claim features of claims 1-20 offer improvements to another technology/technical field, offer improvements to the functioning of the computer itself, or apply the judicial exception with, or by use of, a particular machine, applicants submit that they are thus significantly more than a mere abstract idea. Because Applicant's claims 1-20 are directed to technology for efficient and effective speech recognition which is fundamentally rooted in computer technology, but does not describe a generic computer performing generic computer functions, claims 1-20 are not directed to an abstract idea and recite patent eligible subject matter. Because claims 11- 20 are not directed to an abstract idea, it is respectfully requested that the 35 U.S.C. § 101 rejections be withdrawn.
The Non-Final Office Action mailed on February 4th, 2022 discusses how the claim limitations entail judicial exception of the abstract category, specifically mental processes by highlighting how the different limitations may be performed in the mind or with pencil and paper. In regards with the amendment filed on May 4th, 2022; by adding the processor to each limitation, merely replicates application of a generic computer component to each limitation much like considered initially with “processor-implemented method” as the processor performs each of the limitations, the additional limitation of the processor does not integrate the judicial exception into a practical application as it is generic and is merely applying the method with no significant improvement of the generic computer component i.e. processor; therefore, the additional element of the processor and much like the non-transitory computer-readable storage medium are not significantly more nor additional elements that are sufficient to integrate the judicial exceptions into practical application. Furthermore, it is not required by the MPEP to provide citations to any court-identified case as rationale evidencing that the claimed subject matter is similar to what the courts have identified as an abstract idea. Claim limitations were appropriately considered as abstract ideas, specifically, mental processes with examples of how a human may perform the limitation through their mind or with pencil and paper. Examiner has considered each claim on its own merits and has determined through analysis that the claims entail implementing an abstract idea on a generic computer i.e. generic computer components, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B and merely sets instructions to apply an exception consideration which are additional elements that are well-understood, routine, conventional activity. 

Applicant submits on pg. 24 that there is no teaching or suggestion in the cited references of at least the feature "the determining of the standard expression comprises, determining a standard expression correspondinq to each respective named entity identified in the identifying of the named entity based on an inverted index search performed using phonemes included in the correspondinq named entity, wherein the inverted index search is a term frequency-inverse document frequency (TD-IDF)- based search," as recited in independent claim 1. Based on at least the reasons outlined above, Mathias fails to teach each and every limitation as respectively recited in independent claim 1. It is respectfully submitted that Mathias also fails to disclose all the respective features of claims 3-4, 6-12, 14, and 15, and claims 3-4, 6-12, 14, and 15 are also allowable at least by virtue of their respective dependencies on a patentable base claim. Moreover, claims 5 and 13, applicant submits they are allowable in view of Mathias deficiencies. 
	Please refer to claim rejections – 35 USC 102 as to citations into where teachings from Mathias are given to the amendments provided and teaches “the determining a standard expression correspondinq to each respective named entity identified in the identifying of the named entity based on an inverted index search performed using phonemes included in the correspondinq named entity, wherein the inverted index search is a term frequency-inverse document frequency (TD-IDF)- based search.” Therefore, deficiencies of dependent claims on independent claim 1 are in standing due to the teachings cited. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed
invention is directed to an abstract idea without significantly more. The claims recites various limitations that cover Performance of the limitations in the mind, but for the recitation of generic computer components. Independent claims 1, 15, and 16 recite, “performing, by a processor, speech recognition of a speech signal; generating, by the processor, a plurality of first candidate sentences as a result of the performing of the speech recognition; identifying, by the processor, a respective named entity in each of the plurality of first candidate sentences; determining, by the processor, a standard expression corresponding to the identified respective named entity using phonemes of the corresponding named entity; determining, by the processor, whether to replace the identified named entity in each of the plurality of first candidate sentences with the determined standard expression based on a similarity between the named entity and the standard expression corresponding to the named entity, and determining a plurality of second candidate sentences based on a result of the determining whether to replace the identified named entity with the determined standard expression; and outputting, by the processor, a final sentence selected from the plurality of second candidate sentences, wherein the determining of the standard expression comprises: 2Docket No.: 012052.1845Application No.: 15/931,949 determining a standard expression corresponding to each respective named entity identified in the identifying of the named entity based on an inverted index search performed using phonemes included in the corresponding named entity, wherein the inverted index search is a term frequency-inverse document frequency (TD- IDF)- based search.”
The limitations of “performing…”, “generating…”, “identifying…”, “determining…”,
“determining…”, “outputting…”, and “wherein in its broadest reasonable interpretation covers mental processes. More specifically a human writing down on paper what they listened to; writing down a plurality of first candidate sentences of what they thought they heard; identifying named entities in those first sentences; determining replacement named entities that are similar in how they sound; determining whether to replace the named entity for a standard named entity based on similarity and then determining second candidate results based on determining whether to replace the identified named entity with the replacement named entity and outputting by saying out loud the final sentence from the second candidate
Sentences, wherein the determining of the named entity comprises: determining a replacement named entity corresponding to each respective named entity identified based on an inverted index that may be drawn out with pencil and paper using phonemes, where in the inverted index search is a term frequency-inverse document frequency based search i.e. calculating weights for the term. Requiring only pen and paper or head and hand, see MPEP 2106.04(a) (2) III.
	This judicial exception is not integrated into a practical application because the claims
recite additional elements of a “processor” and “non-transitory computer-readable storage
medium”. Furthermore, the specifications specifically in para. 56 indicates the electronic user terminal device is intended to represent various forms of a smartphone, a personal computer (PC), a tablet PC, and a laptop computer, various wearable devices such as a smartwatch...; furthermore, Examples of a non-transitory computer-readable storage medium include read-only memory (ROM), random-access programmable read only memory (PROM), electrically erasable programmable read-only memory (EEPROM), random-access memory (RAM), dynamic random access memory (DRAM), see Para. 130. These elements are used to perform the claimed method/steps and are recited at a high-level of generality using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The remaining dependent claims, 2-14 and 17-20, serve to further describe the
method, system, and non-transitory computer-readable storage medium more generally
alluded to in the parent claims. These claims deal with determining a standard expression
corresponding to each named entity based on an inverted index search using sounds i.e.
referencing something to determine the standard expression, selecting the most similar
expression based on how many sounds are similar and the importance of the included sounds
based on a reference of the plurality of standard expressions, obtaining the table based on
sound-based inverted indexing scheme, where the standard expressions are added to a
reference that may be drawn out with pencil and paper; outputting a sentence among the
second candidate sentences determined to most accurately represent the input based on ones
knowledge of training their vocabulary and grammar to use standard expressions; determining
a category based on interpreting the speech signal and determining standard expressions
corresponding to the category; wherein the category of the speech signal may be at least one of
contacts, an application, a music title… of one’s own knowledge or someone else; determining a
number of corresponding standard expressions based on similarity and importance of the included sounds, determining whether a similarity between the named entities and each
number of the corresponding standard expressions is greater than or equal to a determined
threshold and selection a number of most similar standard expressions greater than or equal to
this determined threshold, where counting of similarities are natural numbers and selecting the
most similar standard expressions is a number between 1 and how many standard expressions
where selected at first; one or both the named entity and a domain are determined by the type
of first candidate sentence; determining 2 or more first candidate sentences that are
determined to have the highest recognition of the speech signal; outputting of the final
sentence includes performing what was determined i.e. play a song by Ed Sheeran now one
sings that song; a standard expression is represented as a native language and foreign i.e.
sounding out in multiple languages; similarity determined based on phoneme similarity of the
named entity and standard expression.
The claims include additional elements such as inverted index table, language model
trained based on the standard expression, and other device that are not sufficient to amount to
significantly more than the judicial exception because as discussed above with respect to the
integrations of the abstract idea into a practical application. Further, elements containing
models as their broadest reasonable interpretation cover mental processes as it serves to label
information collected, analyzed, and or inputted. Further other devices and the inverted index
table use generic computer hardware as specified above. The claims are not patent eligible.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to
transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The improvements have been considered; however, other than the generic computer component i.e. processor, there are no additional elements besides the judicial exception; therefore, insufficient to integrate the judicial exception into a practical application such as an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); Please refer to 2106.04(d)(II and III). By adding the processor to each limitation, merely replicates application of a generic computer component to each limitation much like considered initially with “processor-implemented method” as the processor performs each of the limitations, the additional limitation of the processor does not integrate the judicial exception into a practical application as it is generic and is merely applying the method with no significant improvement of the generic computer component i.e. processor, generic computer components, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B and merely sets instructions to apply an exception consideration which are additional elements that are well-understood, routine, conventional activity. Therefore claims 1-20 are rejected under 35 U.S.C 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form
the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-4, 6-12, 14-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Mathias et al. (US Pat. No. 9,454,957 B1) hereinafter Mathias.
	Regarding claim 1, Mathias teaches A processor-implemented method (Lines 1-10 on col. 10, Process 400 may be embodied in a set of executable program instructions stored on a
computer-readable medium, such as one or more disk drives, of a computing system of the
spoken language processing system 100. When the process 400 is initiated, the executable
program instructions can be loaded into memory, such as RAM, and executed by one or more
processors of the computing system, where lines 7-15 on col. 14, indicates or any other form of a non-transitory computer-readable storage medium) comprising:
performing, by a processor, speech recognition of a speech signal (Lines 15-16 on col. 10; At block 406, the spoken language processing system 100 can perform speech recognition processing on the utterance; furthermore, Lines 55-57 on col. 8, where client device 302 may contain a microphone or other audio input component for accepting speech input in which to perform speech recognition i.e. speech signal);
generating, by the processor, a plurality of first candidate sentences as a result of the performing of the speech recognition (Lines 17-21 on col. 10, At block 406, An ASR module 102 may utilize various models (e.g., language models, acoustic models) when determining the textual content of an utterance. The output of the ASR module 102 may be a lattice or N-best list of likely transcriptions of the user utterance);
identifying, by the processor, a respective named entity in each of the plurality of first candidate sentences  (Lines 32-38 on col. 10, At block 408, the NLU module 104 can perform named entity recognition on the output of the ASR module 102 (or textual or phonemic data from some other source), such as a lattice of likely transcriptions. A named entity recognizer 140 or some other component of the NLU module 104 can identify named entities or other terms of particular importance to the interpretation of the user utterance);
determining, by the processor, a standard expression corresponding to the identified respective named entity using phonemes of the corresponding named entity (Lines 46-52 on col. 10, At block 412, the named entity resolver 144 or some other component of the NLU module 104 can query a data store 106 and verify the accuracy of the named entity values. For example, the named entity resolver 144 can query the data store 106 with multiple related named entity values and receive one or more sets of results, such as a separate set of results for reach named entity); furthermore, Lines 64-67 on col. 10, indicates the named entity resolver 144 may submit a named entity query to the data store 106 with phonemic representations of the named entities identified by the named entity recognizer 140);
determining, by the processor, whether to replace the identified named entity in each of the plurality of first candidate sentences with the determined standard expression based on a similarity between the named entity and the standard expression corresponding to the named entity (Lines 25-47 on col. 5, Steps from block 412 demonstrates in an example where entity resolver 144 queries data store 106 and verify the accuracy of the named entity values. For example, the named entity resolver 144 can query the data store 106 with multiple related named entity values and receive one or more sets of results i.e. as to match the identified named entity as shown that the named entity from the data store, Frank Sinatra, is assigned in replacement to the identified named entity of Frank Zinapa), and 
determining a plurality of second candidate sentences based on a result of the determining whether to replace the identified named entity with the determined standard expression (Lines 54-59 on col. 10, At block 412, What is returned to the named entity resolver 144 may be a set of one or more records that match the artist, and one or more records that match the song title, to varying degrees of confidence. The set may be ranked and/or include confidence scores for each result i.e. different sets of results for the identified named entity that may be reassigned); and
outputting, by the processor, a final sentence selected from the plurality of second candidate sentences (Lines 14-21 on col. 11, At block 414, The named entity resolver 144 can then choose the highest scoring artist/song pair and assign the appropriate values to the corresponding named entities prior to providing the named entities as output to an application 108. As a result, the NLU module 104 can be assured that likelihood of providing invalid output is reduced or minimized). Note: Lines 53-67 on col. 14 indicates that it can be understood that various omissions, substitutions, and changes in the form and details of the devices or algorithms illustrated can be made without departing from the spirit of the disclosure… in terms of embodiments described as some features can be used or practiced separately from others, considered in claims 1-20 where process 400 and 500 may be processed with system 100 (Lines 1-10 on col. 10 and Lines 34-44 on col. 12), 
wherein the determining of the standard expression comprises: 
determining a standard expression corresponding to each respective named entity identified in the identifying of the named entity based on an inverted index search performed using phonemes included in the corresponding named entity, wherein the inverted index search is a term frequency-inverse document frequency (TD- IDF)- based search (Lines 31-57 on col. 6, rather than identifying likely results for individual items or named entities and then identifying likely combinations based on individual scores, the spoken language processing system 100 may instead model valid combinations of named entities as documents and implement or utilize a document search engine. For example, valid artist/song combinations may be abstracted or transformed into documents, and information about the combination may be indexed for use by a document search engine…n-phones may be indexed (e.g. combinations of any number of phonemes) The values that are indexed may be transformed, such as by using soundex transformations or other phonetic transformations. Search engine techniques, such as Term Frequency/Inverse Document Frequency (TF-IDF) may be used to search the data that has been abstracted as documents. For example, the search terms may be transformed using the same or similar techniques as the index values (e.g., soundex transformations), and the search may be run on those index values. Results from the search engine may be ranked or scored according to the relevance of each result i.e. determining the named entity replacement to each respective named entity identified based on an inverted index search performed using phonemes corresponding to the named entity, where TD-IDF is used, documents are values that are inputted corresponding to the named entities). 

	Regarding claim 3, Mathias teaches the method of claim 1 (see claim 1 above), in
addition Mathias discloses:
	selecting a most similar standard expression from a plurality of standard expressions
based on a number of included phonemes of the corresponding named entity (Lines 32-44 on
col. 5, Data store 106 may return a list of results for the query “artist=Frank Zinapa.” The top
result (e.g., the result with the highest confidence score) may be “Frank Sinatra,” the second
result may be “Frank Zappa,” and so on… further description on number of phonemes of the
named entity to the identified with the same example described in lines 37-50 on col. 6, where N-phones may be indexed i.e. combinations of any number of phonemes and the values that are indexed may be transformed using soundex transformations or other phonetic transformations), and a determined level of importance of the included phonemes (Lines 32-44 on col. 5, The data store 106 may perform a phonetic comparison (e.g., by generating soundex interpretations of the search terms and data store values, by generating phoneme sequences, etc.). In the present example, the data store 106 may return a list of results for the query “artist=Frank Zinapa.” The top result (e.g., the result with the highest confidence score) may be “Frank Sinatra,” the second result may be “Frank Zappa,” and so on i.e. level of importance determined by phonemes in the sequence matching the most results), based on an inverted index table of the plurality of standard expressions (Lines 27-44 on col. 5, Resolve the named entities by verifying their contents against records in a data store 106…query the data store 106 for the musical artists most likely to correspond to input of “Frank Zinapa.” For example, the data store 106 may perform a phonetic comparison (e.g., by generating soundex interpretations of the search terms and data store values, by generating phoneme sequences, etc. i.e. data store 106 appears to perform inverted through the named entity resolver submitting a query with phonemic representations of the named entity rather than textual representations (Lines 64-67 on col. 10) which means the data store would need to look up phonemes and named entities corresponding to those phonemes in its matching process highlighted by the use of term frequency/inverse document frequency techniques in retrieval of results in soundex transformations, see lines 31-57 on col. 6).

Regarding claim 4, Mathias teaches the method of claim 3 (see claim 3 above), in
addition Mathias discloses:
wherein the inverted index table is a table obtained by indexing the plurality of standard
expressions based on a phoneme-based inverted indexing scheme (Lines 37-40 on col. 5, data
store 106 may perform a phonetic comparison (e.g., by generating soundex interpretations of
the search terms and data store values, by generating phoneme sequences, etc. as for example in Lines 47-51 on col. 6 it explains how the data store is managed in terms of indexing the plurality of standard expressions and may use search engine techniques such a Term Frequency/Inverse Document Frequency (TF-IDF), i.e. data store 106 appears to perform inverted through the named entity resolver submitting a query with phonemic representations of the named entity rather than textual representations (Lines 64-67 on col. 10) which means the data store would need to look up phonemes and named entities corresponding to those phonemes in its matching process highlighted by the use of term frequency/inverse document frequency techniques in retrieval of results in soundex transformations, see lines 31-57 on col. 6).

Regarding claim 6, Mathias teaches the method of claim 1 (see claim 1 above), in
addition Mathias discloses:	
outputting a sentence among the second candidate sentences that is determined to
most accurately correspond to the speech signal of the user as the final sentence based on a
language model trained based on the standard expression (Lines 32-37 on col. 13, Block 510,
outputting of a result until all named entities are determined with a level of confidence that
meets a threshold; furthermore, Lines 4-14 on col. 13, indicates a rescore of the ASR results
based on the partial or preliminary results of the NLU processing where the ASR may use models that are customized or optimized to produce results that are relevant to the known,
likely named entity value as stated on lines 27-31 on col. 13).

Regarding claim 7, Mathias teaches the method of claim 1 (see claim 1 above), in
addition Mathias discloses:
determining a domain of the speech signal based on an analysis of the speech signal,
and determining the standard expression corresponding to each named entity from a plurality
of standard expressions corresponding to the determined domain (Lines 27-37 on col. 5, The
named entity resolver 144 can then output a resolved named entity. The named entity resolver 144 can ensure that, e.g., the contents of the “artist” named entity accurately reflect a known musical artist. If the results from the ASR module 102 included the words “Frank Zinapa” and the named entity recognizer 140 identified those words as an “artist,” the named entity resolver 144 can query the data store 106 for the musical artists most likely to correspond to input of “Frank Zinapa.” i.e. domain is artists and data store queried for musical artists entities).

Regarding claim 8, Mathias teaches the method of claim 7 (see claim 7 above), in
addition Mathias discloses:
wherein the domain of the speech signal comprises at least one of contacts, an
application, a music title, and a music artist respectively stored in a device of the user, and/or at
least one of contacts, applications, a music title, and a music title respectively stored in another
device (Lines 18-21 on col. 8, particular domains of the spoken language processing included
examples are e.g., getting directions, shopping, initiating communication with a contact, performing a search, or playing music; Furthermore, Lines 10-24 on col. 9, spoken language
processing system 100 can include various modules and components combined on a single
device, multiple instances of a single module or component, etc. For example, the spoken
language processing system 100 may include a separate database server that may be
configured with a data store 106).

Regarding claim 9, Mathias teaches the method of claim 1 (see claim 1 above), in
addition Mathias discloses:
determining k corresponding standard expressions from a plurality of standard
expressions in a similarity order based on a number of included phonemes of each named
entity as identified in the identifying of the named entity, and a level of importance of the
included phonemes (Lines 32-44 on col. 5, The data store 106 may perform a phonetic
comparison (e.g., by generating soundex interpretations of the search terms and data store
values, by generating phoneme sequences, etc.). In the present example, the data store 106
may return a list of results for the query “artist=Frank Zinapa.” The top result (e.g., the result
with the highest confidence score) may be “Frank Sinatra,” the second result may be “Frank
Zappa,” and so on i.e. level of importance determined by phonemes in the sequence matching the most results where a certain amount of entities are results from the query in the date store containing a plurality of entities),
	determining whether a similarity between the corresponding respectively named entity and each of the k corresponding standard expressions is greater than or equal to a threshold (Lines 50-57 on col. 12, Block 506, the named entity resolver 144 or some other component of the NLU module 104 can determine whether the named entity values may be resolved satisfactorily. For example, if the results of named entity resolution do not provide values for the named entities with confidence scores or rankings that meet some threshold, the NLU module 104 may determine that the results are not satisfactory), and selecting j most similar standard expressions from the standard expressions having similarities determined greater than or equal to the threshold, where k is a natural number, and, j is a natural number between 1 and k (Lines 66 on col. 12 – line 3 on col. 13, outputs result or results that has the highest confidence score where it already satisfied the threshold, where the maximum is all the entities showing similarity greater than or equal to a threshold and the minimum is a result).

Regarding claim 10, Mathias teaches the method of claim 1 (see claim 1 above), in
addition Mathias discloses:
	wherein, in each of the plurality of first candidate sentences, one or both of the named
entity and a domain of the named entity is identified based on a determined type of the
corresponding first candidate sentence (Lines 10-18 on col. 5, For example, the named entity
recognizer 140 may label the token “play” as a user intent. The intent classifier 142 can
determine which command or other response most likely captures the user intent.
Illustratively, the NLU module 104 may determine that in the music domain a command to play a song (e.g., a programmatic “playSong( . . . )” command with arguments for an artist and song title) i.e. intent or type of candidate sentence corresponds to both the domain and named entity as seen on 27-37 on col. 5, The named entity resolver 144 can ensure that, e.g., the contents of the “artist” named entity accurately reflect a known musical artist. If the results from the ASR module 102 included the words “Frank Zinapa” and the named entity recognizer 140 identified those words as an “artist,” the named entity resolver 144 can query the data store 106 for the musical artists most likely to correspond to input of “Frank Zinapa.”).

Regarding claim 11, Mathias teaches the method of claim 1 (see claim 1 above), in
addition Mathias discloses:
	generating N first candidate sentences that have highest recognition rates based on the
speech recognition of the speech signal of the user, where N is a natural number greater than
or equal to 2 (Lines 19-24 on col. 10, at block 406, The output of the ASR module 102 may be a
lattice or N-best list of likely transcriptions of the user utterance. In some embodiments, rather than processing the utterance into textual transcriptions, the ASR module may process the utterance into one or more phonemic transcriptions, i.e. transcriptions referred to in the plural e.g. greater than or equal to two further seen in Lines 45-49 on col. 4 with “transcription(s)”).

Regarding claim 12, Mathias teaches the method of claim 1 (see claim 1 above), in
addition Mathias discloses:
	wherein the outputting of the final sentence comprises controlling an operation of a
device of the user based on the outputted final sentence (Lines 35-44 on col. 4 further on Fig. 2
with NLU 104 and application 108, application 108 of FIG. 1, can use the output of the NLU
module 104 to respond to user utterances or take actions in response to user utterances.
Separate applications 108 may be implemented within the spoken language processing system 100 to perform different tasks, may include separate applications 108 for playing music, providing personal information management (e.g., calendars or contacts) and the like; Lines 10-15 on col. 10).

Regarding claim 14, Mathias teaches the method of claim 1 (see claim 1 above), in
addition Mathias discloses:
The speech processing method of claim 1, wherein the similarity is a phoneme- based
similarity between each named entity and a corresponding standard expression (Lines 32-44 on
col. 5, Data store 106 may return a list of results for the query “artist=Frank Zinapa.” The top
result (e.g., the result with the highest confidence score) may be “Frank Sinatra,” the second
result may be “Frank Zappa,” and so on), and a determined level of importance of the included phonemes (Lines 32-44 on col. 5, The data store 106 may perform a phonetic comparison (e.g., by generating soundex interpretations of the search terms and data store values, by generating phoneme sequences, etc.). In the present example, the data store 106 may return a list of results for the query “artist=Frank Zinapa.” The top result (e.g., the result with the highest confidence score) may be “Frank Sinatra,” the second result may be “Frank Zappa,” and so on i.e. level of importance determined by phonemes in the sequence matching the most results).

Claim 15, is directed to a non-transitory computer-readable storage medium
corresponding to the method claim presented in claim 1 and is rejected under the same
grounds stated above regarding claim 1.

Claim 16, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.

Claim 18, is directed to a system claim corresponding to the method claim presented in
claim 6 and is rejected under the same grounds stated above regarding claim 6.

Claim 19, is directed to a system claim corresponding to the method claim presented in
claim 7 and is rejected under the same grounds stated above regarding claim 7.

Claim 20, is directed to a system claim corresponding to the method claim presented in
claim 9 and is rejected under the same grounds stated above regarding claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mathias in view of
Aghajanyan et al. (US Pub. No. 2021/0117624 A1) hereinafter Agha.
	Regarding claim 5, Mathias teaches the method of claim 3 (see claim 3 above), in
addition Mathias discloses:
The data store 106 may include data regarding the named entities associated with the
subject matter, or domain, of the current utterance and other domains in which the spoken
language processing system 100 is configured to process utterances, where lines 17-21 on col. 8 indicates that a domain is of contacts; however, it is silent in which the contacts used as named entities i.e. standard expressions in data store 106 are previously designated by the user.
Mathias fails to disclose:
wherein the plurality of standard expressions comprises an expression previously
designated by the user.
In a related field of endeavor (e.g. assistant systems parsing the natural language input
to semantic units comprising actions, objects, and attributes where the task is determined and
executed, abstract). Agha further discloses data stores in which data store 164 may be a
relational, columnar, correlation, or other suitable database. Although this disclosure describes
or illustrates particular types of databases, this disclosure contemplates any suitable types of
databases (Para. 47). Additionally, Agha discloses where the NLU module 210 may additionally
extract information from one or more of a social graph, a knowledge graph, or a concept graph,
and retrieve a user's profile from one or more remote data stores 212 (Para. 61) i.e. previously
designated, where the NLU output for “call my mom” may be (create [call
hasParticipant=[person motherOf=[user]]]). As another example and not by way of limitation, the NLU output for “call Jerry's office” may be (create [call hasParticipant=[person
name=[Jerry]] numberCalled=[phone_number contactType=[::work(office)]]]), i.e. designation
of contact information where NLU extacted information to be able to produce and output, see
para. 135.
	Modifying Mathias processor-implemented method to include the features of Agha
discloses:
	wherein the plurality of standard expressions comprises an expression previously
designated by the user (e.g. the processor-implemented method as taught by Mathias, now
modified by Agha to include previous designations of standard expressions such as contacts and
their information as taught by Agha, see paras. 47, 61, and 135).
	It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Agha to the method of Mathias. Doing so would have been
predictable to one of ordinary skill in the art given the similar nature between the two
disclosures, for example both using methods and systems for improving speech recognition of
named entities. Further, doing so would have provided the users of Mathias, with the added
benefits of create and store a user profile comprising both personal and contextual information
associated with the user…the assistant system may analyze the user input using natural-
language understanding. The analysis may be based on the user profile of the user for more
personalized and context-aware understanding. The assistant system may resolve entities
associated with the user input based on the analysis. In particular embodiments, the assistant
system may interact with different agents to obtain information or services that are associated
with the resolved entities, see para. 6.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mathias in view of
in view of Maergner et al. (US Pub. No. 2017/0287474 A1) herein after Mae.
Regarding claim 13, Mathias teaches the processor-implemented method of claim 1.
However, it is silent in which the standard expression is represented in one of a same language
and a different language from which the plurality of first candidate sentences are represented,
merely specifies the domains and that the data store 106 may include data regarding the
named entities associated with the subject matter, or domain, of the current utterance and
other domains in which the spoken language processing system 100 is configured to process
utterances. The data store 106 may include flat or relational data regarding the named entities,
such as tables…In some embodiments, the data store may be a relational database, a
hierarchical knowledge base, or any other catalog or repository of data regarding the named
entities that the NLU module 104 recognizes (Lines 20-31 on col. 4).
	Mathias fails to explicitly disclose:
wherein the standard expression is represented in a one of a same language and a
different language when compared to a language in which the plurality of first candidate
sentences is represented.
In a related field of endeavor (e.g. methods and systems for improving speech
recognition of named entities, abstract), Mae discloses where in “traditional speech recognition systems, natural language input (e.g., speech input) may be processed for interpretation and
transcribed. There may be one or more elements or named entities in a speech input. Named
entities may include names of persons, organizations, locations, books, television shows, movie titles, and the like. For instance, named entities may comprise one or more words or phrases in
more than one language, resulting in multilingual named entities” (Para. 21). Mae teaches
much like Mathias in which the ASR outputs transcriptions and in which it accesses a
recognition dictionary 210 to identify one or more named entities in the speech input and may
store a plurality of named entities and a pronunciation for each of the named entities further
including multiple pronunciations for the named entity as it may store a native and foreign
pronunciation of the same named entity (Para. 34).
Modifying Mathias processor-implemented method to include the features of Mae
discloses:
	wherein the standard expression is represented in a one of a same language and a
different language when compared to a language in which the plurality of first candidate
sentences is represented (e.g. the processor-implemented method as taught by Mathias, now
modified by Mae to include standard expressions represented of a same language of the first
candidate results i.e. native language and a different language, see para. 34).
	It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Mae to the method of Mathias. Doing so would have been
predictable to one of ordinary skill in the art given the similar nature between the two
disclosures, for example both using methods and systems for improving speech recognition of
named entities. Further, doing so would have provided the users of Mathias, with the added
benefits of improvements in speech recognition based on updating the recognition dictionary
with the pronunciations of the one or more foreign words…Overall, the present disclosure
teaches advances in speech recognition of multilingual named entities, with techniques for detecting one or more different languages in natural language inputs from users. (Para. 24) i.e.
ability to recognize and accurately interpret words in different languages that are spelled the
same but with different meaning and pronunciation as in the German and English example on
para. 21. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
Printz (US Pub. No. 2018/0068661 A1) discloses systems and methods for performing
automatic speech recognition and natural language understanding that enable high accuracy recognition and understanding of freely spoken utterances which main contain proper names and similar entities (abstract). In particular, Printz teaches generating phonetic entries using a
grapheme-to-phoneme model and they are added to a search index (Para. 132). A figure that
best represents the invention according to an example is demonstrated on figure 20.

Maas et al. (US Pat. No. 10,854,192 B1) discloses an automatic speech recognition
system detects an endpoint of an utterance based on a domain of the utterance (abstract). Furthermore, it can be seen on figure 2 in which the system includes natural language
understanding 260 and connects with domain intents and grammars and specific lexicon that
may be based on the user profile (Lines 13-25 on col. 25). Specifically, the intent classification as
seen on figure 2 determines the type of task i.e. type of candidate sentence and how to execute
with command processor 290, more details on lines 13-35 on col. 9.

Yang et al. (US Pat. No. 10,839,159 B2) hereinafter Yang discloses systems and processes
for processing natural language input where it determines a domain and uses a named entity
model as to conduct resolution (abstract). The figures that best represent an example of the
invention are displayed in figures 8A, 8B, and 8C where the initial candidate sentence is
corrected with the use of named entity model 804 and knowledge base 806. In some example,
named entity model 804 determines a ranking for a value based on determining a similarity
score between the value and a previously determined value. In some examples, the similarity
score is based on a character level similarity score, a semantic similarity score, and/or a
phonetic similarity score. In some examples, a high (e.g., greater than a threshold) similarity
score for a value increases a ranking for the value, while a low similarity score for a value
decreases the ranking for the value (Lines 54-64 on col. 47).

Singh et al. (US Pub. No. 2016/0358596 A1) discloses a system and method configured
for use in a text-to-speech system, still in the field of natural language processing (abstract).
Where it may include transliterating the named entity to a script associated with the language
of origin. The method may include generating a phoneme sequence in the language of origin
using a grapheme to phoneme (G2P) converter (Para. 3). the method may include mapping the
phoneme sequence to a sequence of target language phonemes. In some embodiments,
mapping may include generating a map of most likely unigram, bigram, and trigram mappings
from the phoneme sequence to the sequence of target language phonemes. In some
embodiments, the method may include identifying a word or phrase as a named entity includes one or more of table lookup and contextual analysis. Identifying a language of origin associated
with the named entity may include one or more of table lookup and shortest distance measures
to an existing names database. The method may further include augmenting a text to speech
dictionary based upon, at least in part, the phoneme sequence. The text to speech dictionary
may be associated with an automatic speech recognition (ASR) system (Para. 4).

Continuous Speech Recognition with TD-IDF Acoustic Model by Geoffrey Zweig discusses
the use of information retrieval methods such as TD-IDF as that the index can be created from actual realizations of words, in addition to the dictionary pronunciations. Thus pronunciation variability, accents, and systematic errors in the detector streams are automatically modeled. Further, by operating on a bag of subword terms, the approach may be relatively robust to bursty errors i.e. indexing through phonemes and retrieving by TF-IDF. 

Xu (CN 109408824 A), Xu discloses obtaining the first word and the second word
respectively extracting word features from the first word and the second word, and determining the word characteristic of the first word and the similarity between the word characteristic of the second word; based on the determined similarity, generating word feature vector, inputting the word feature vector to the variant word recognition model trained in advance, obtaining the variant word probability, wherein the variant word recognition model used for representing corresponding relationship between word feature vector and variant word probability. variant word probability generated for characterizing the one word in the word feature vector is the possibility of variant word of another word. The embodiment realizes the generating one word for characterizing the probability of word variant of another word of information, see abstract. Specifically, the executive main body can be respectively extracted word feature of the first word from the first word acquiring and a second word and word character of the second word. wherein the word characteristic can be used can distinguish the attribute representing the difference of the first word and the second word. word characteristic can include, but are not limited to at least one of the following: a character pronunciation features, shape features, word sequence features, word frequency feature. wherein the pronunciation features such as word Pinyin or character contained in international phonetic representation. shaped features such as word included in the character strokes, five code, four-corner number is represented. word order characteristic order of arrangement can be used for representing characters contained in the word. word frequency features can be used to characterize at least one of the following: the appearance frequency of the character contained in the word appearance frequency of words. wherein said frequency of occurrence can include, but are not limited to TF (TermFrequency, term frequency) and IDF (Inverse Document Frequency, inverse document frequency), DF (DocumentFrequency document frequency).

Acero (US 20110224982 A1), Acero describes a technology in which information
retrieval (IR) techniques are used in a speech recognition (ASR) system. Acoustic units (e.g., phones, syllables, multi-phone units, words and/or phrases) are decoded, and features found from those acoustic units. The features are then used with IR techniques (e.g., TF-IDF based retrieval) to obtain a target output (a word or words). Also described is the use of IR techniques to provide a full large vocabulary continuous speech (LVCSR) recognize, see abstract

Elisha et al. (US 2016/0275945 A1), Elisha discloses, A system and method for searching
for an element in speech related documents may include transcribing a set of speech recordings to a set of phoneme strings and including the phoneme strings in a set of phonetic transcriptions. A system and method may reverse-index the phonetic transcriptions according to one or more phonemes such that the one or more phonemes can be used as a search key for searching the phoneme in the phonetic transcriptions. A system and method may transcribe a textual search term into a set of search phoneme strings and use the set of search phoneme strings to search for an element in the set of phonetic transcriptions, see abstract. Furthemore, para. 55 describes, searching for a term (indicated in a search query) in a transcription or text document may be conducted by parsing the search query into terms (e.g., using single phonemes or K-phonemes) and searching of some or all of the identified terms. For example, a query processing unit that may be, or may include components of computing device 100, may parse a search query into terms and/or may search for each of the terms in an inverse indexed set of transcriptions produced as described herein. In some embodiments, a list of documents or recordings or conversations in which at least one of the terms identified in a query may be sorted, e.g., according to relevancy. For example, a system may rank documents according to a relevancy to a term and/or sort the documents according to their ranks.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as
set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Friday 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.A./             Examiner, Art Unit 2655        
                                                                                                                                                                                   /ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655